OHR Pharmaceutical, Inc. 8-K Exhibit 16.1 Russell E. Anderson, CPA Russ Bradshaw, CPA William R. Denney, CPA Sandra Chen, CPA 5296 SCommerce Drive Suite300 Salt Lake City, Utah 84107-5370 USA (T) 801.281.4700 (F) 801.281.4701 Suite A, 5/F Max Share Center 373 Kings Road North Point Hong Kong (T)852.21.555.333 (F)852.21.165.222 abcpas.net Exhibit 16.1 Letter on change of certifying accountant October 25, 2012 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Ladies and Gentlemen: The firm of Anderson Bradshaw,PLLC was previously principal accountant forOHR Pharmaceutical, Inc. We have read the Company's statements included under Item 4.01 of its Form 8-K dated on or about October 25, 2012, and agree with such statements. Sincerely, Russell E. Anderson Anderson Bradshaw PLLC
